72736-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90195: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72736-COA


Short Caption:MOONEY (THOMAS) VS. STATECourt:Court of Appeals


Related Case(s):72736


Lower Court Case(s):Elko Co. - Fourth Judicial District - CR-FO-16-0304Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/09/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantThomas William MooneyBenjamin C. Gaumond
							(Elko County Public Defender)
						


AppellantTom Mooney


RespondentThe State of NevadaTyler J. Ingram
							(Elko County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


12/14/2017Case Status UpdateTransferred from Supreme Court. 


05/09/2018Case Status UpdateSubmitted for Decision.


08/30/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Silver/Tao/Gibbons.  Author: Gibbons, J. Majority: Gibbons/Silver/Tao. 134 Nev. Adv. Opn. No. 65. Court of Appeals/Silver/Tao/Gibbons.18-901951




09/13/2018Case Status UpdateTransferred to Supreme Court. 


09/13/2018Case Status UpdateCase Closed. 



Combined Case View